--------------------------------------------------------------------------------

Exhibit 10.2

VoWLAN EXCLUSIVE DISTRIBUTOR AGREEMENT

BETWEEN

EBI Communications, INC.

AND

Y-Tel International, LLC

OCTOBER 25, 2004

Date


This VoWLAN EXCLUSIVE DISTRIBUTOR AGREEMENT("Agreement") is entered into this
25th day of October, 2004  (the "Effective Date"), between EBI Communications,
INC., a Florida corporation having a business address at 5765 N. Andrews Way, Ft
Lauderdale, Fl., 33309 (hereinafter "EBI") or assigns; and  Y-Tel International,
LLC having a business address 1100 N.W. 163rd Dr. North Miami Beach, FL.33169
and  (hereinafter the "Y-Tel").  EBI and Y-Tel are collectively referred to
herein as the "Parties" and individually as "Party".

WITNESSETH AND DEFINITIONS:

Whereas "EBI" has developed a  VoWLAN product. And whereas Y-Tel desires to
purchase from EBI, and EBI desires to sell to Y-Tel, Exclusive Marketing rights
to its VOWLAN services, in accordance with the terms and conditions set forth in
this Agreement. 

              "VoWLAN" Voice over Wireless Local Area Network.

              "Service" shall mean those VoWLAN services described in the
attached relevant Annex(es) incorporated herein by reference.

              "Hot spots" shall mean a 802.11 wireless access points.

              "Client" shall mean the software to be downloaded by the enduser.

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties agree as follows:

1.                   DESCRIPTION OF SERVICES.  EBI, either directly or through
its affiliates or underlying carriers, shall provide the Services, and Y-Tel
shall purchase and utilize the Services per the terms and conditions of this
Agreement.  The Parties may, by mutual agreement, add and incorporate additional
services by executing additional Annex(es) and incorporating them herein.

2.                   TERM.  This Agreement shall commence on the Effective Date
and shall continue for an initial term ("Term") of ten  (10) years from the
Service Date and thereafter shall automatically renew for equivalent successive
renewal Terms unless terminated by either Party pursuant to this Agreement.  The
term of each specific Service shall be set forth in the attached relevant
Annex(es) hereto but in any event it is understood and agreed that the terms of
this Agreement shall at all times govern the provision of Services by EBI.

3.                   PRICING AND BILLING.  For the Services provided pursuant to
this Agreement, Y-Tel's clients shall pre-pay Y-Tel per the pricing and
provisions set forth in the attached relevant Annex(es).  In no event shall
Y-Tel be liable for the fraudulent or illegal use of the Services by any
customers or end-users,  If Y-Tel in good faith disputes any credit card amount,
it shall submit to EBI within fifteen (15) days following receipt of such
disputed invoice the written documentation identifying the disputed credit card
amounts.  The Parties shall investigate the disputed amounts and upon mutual
agreement, EBI may issue a credit.  Failure to contest a charge within thirty
(30) days of the date of the invoice will create an irrefutable presumption of
the correctness of the charge, absent manifest error.  Further, EBI shall have
the right to set off any amounts due hereunder which are not paid when due
against any amounts owed to EBI by Y-Tel or any of its affiliates or Clients
pursuant to any other agreement or arrangement. In addition to the charges
provided in the attached Annex(es) .

4.                   DUTIES AND RESPONSIBILITIES. The Parties agree to the
performance and delivery of services detailed below:

EBI shall be responsible for the operations of the VoWLAN network, including but
not limited to: ensuring the quality and reliability of the network, maintenance
of equipment, contract negotiations for point to point terminations, and
customer service. EBI will be responsible for all expenses related to
performance of the above items, including labor, development and operating
expenses. EBI will be responsible for paying any and all taxes related to
operating the VoWLAN network. EBI will be responsible for finalizing the
Agreement with Hewlett-Packard as it relates to the VoWLAN product.

Y-Tel will be responsible for product distribution (phones utilized in the
Network), and marketing of the VoWLAN network.  Y-Tel will be responsible for
expenses related to such marketing activities including brochures, staff and
travel expenses. Y-Tel will also be responsible for implementing the accounting
systems and controls to ensure the collections of all revenues. Y-Tel will be
responsible for paying all processing fees with Visa/Mastercard, American
Express and Discover.

5.                   SECURITY DEPOSIT.  Not Applicable

6.                   NET OF TAXES.  All Services pricing and other charges due
hereunder are exclusive of all applicable taxes, including value added tax,
sales taxes, and duties or levies imposed by any authority, government or
government agency, the payment of which shall be the sole responsibility of EBI,
and EBI agrees to indemnify and hold Y-Tel harmless from any liability
therefore.

7.                   TERMINATION.  In addition to any other rights at law or in
equity, EBI may immediately suspend the delivery of Services and/or terminate
this Agreement in the event that Y-Tel (i) becomes insolvent or bankrupt or (ii)
commits a breach of any of the terms of this Agreement and fails to remedy such
breach within fifteen (15) days after receipt of written notice thereof from
EBI.  A material breach is defined as a breach in the defined "Duties and
Responsibilities" sections of this Agreement.

8.                   LIMITATION OF LIABILITY.   EBI acknowledges that Y-Tel has
no control over how a foreign administration or third party carrier establishes
its own rules and conditions pertaining to international VOWLAN services.  EBI
agrees that Y-Tel, its directors, officers, employees and agents shall not be
liable for any loss or damage sustained by EBI, its interconnecting carriers,
its customers or its end users due to any failure in or breakdown of the
communication facilities associated with providing the Services, for any delay,
interruption or degradation of the Services whatsoever shall be the cause or
duration thereof, or for any other cause or claim whatsoever arising under this
Agreement.  In no event shall either Party be liable to the other Party for
consequential, special or indirect losses or damages sustained by Y-Tel or EBI
or any third parties in using the Service howsoever arising and whether under
contract, tort or otherwise (including, without limitation, third party claims,
loss of profits, loss of customers or damage to reputation or goodwill).

9.                   FORCE MAJEURE.  No failure or omission by either Party to
carry out or observe any of the terms and conditions of this Agreement (other
than any payment obligation) shall give rise to any claim against such Party or
be deemed a breach of this Agreement if such failure or omission arises from an
act of God, an act of Government, any cause reasonably beyond the control of a
Party, or any other circumstance commonly known as force majeure. 

10.                PUBLICITY, CONFIDENTIALITY.  For a period of two (2) years
from the termination date of this Agreement, each Party shall maintain the
confidentiality of all information or data of any nature ("Information")
provided to it by the other Party hereto, provided such Information contains a
conspicuous marking identifying it as "Confidential" or "Proprietary" or is
inherently of a confidential nature (i.e., customer or cost data).  For purposes
of this Article, this Agreement and all of its Annexes shall be considered
"Confidential".  Each Party shall use the same efforts (but in no case less than
reasonable efforts) to protect the Information it receives hereunder as it
accords to its own Information.  The above requirements shall not apply to
Information that is already in the possession of the receiving Party through no
breach of an obligation of confidentiality to the disclosing Party or any third
party, is already publicly available through no breach of this Agreement or has
been previously independently developed by the receiving Party.  This Agreement
shall not prevent any disclosure of Information pursuant to applicable law or
regulation, provided that prior to making such disclosure, the receiving Party
shall use reasonable efforts to notify the disclosing Party of this required
disclosure.  Each Party acknowledges that its breach or threatened breach of
this Section may cause the Disclosing Party irreparable harm, which would not be
adequately compensated by monetary damages.  Accordingly, in the event of any
such breach or threatened breach, the Receiving Party agrees that equitable
relief, including temporary or permanent injunctions, is an available remedy in
addition to any legal remedies to which the Disclosing Party may be entitled. 
At the request of the Disclosing Party upon termination of this Agreement or at
any time or from time to time thereafter, the Receiving Party shall, as promptly
as practicable and in all cases within five (5) days of such request, deliver to
Disclosing Party all proprietary information of Disclosing Party then in
Receiving Party's possession or under Receiving Party's control or, in lieu
thereof, Receiving Party may destroy all of Receiving Party's copies of such
proprietary information and certify to Disclosing Party in writing that such
destruction has been accomplished.     

11.                DISCLOSURE.  Without obtaining the prior written consent of
the other Party hereto, a Party shall not (i) refer to itself as an authorized
representative of the other Party in promotional, advertising or other
materials; (ii) use the other Party's logos, trade marks, service marks, or any
variations thereof in any of its promotional, advertising, or other materials,
or (iii) release any public announcements referring to the other Party or this
Agreement without first having obtained said Party's prior written consent. 
Notwithstanding the foregoing, EBI is hereby expressly authorized to identify
Y-Tel as its customer for Services for the limited purpose of the periodic
issuance of marketing and/or publicity announcements. 

12.                NOTICES.  All notices, requests or other communications
hereunder shall be in writing, addressed to the Parties at the address indicated
in the caption of this Agreement or as otherwise stated in the relevant Annex
hereto.  Notices mailed by registered or certified mail shall be deemed received
by the addressee on the fifth business day following the mailing or sending
thereof.  Notices sent by telex, facsimile or electronic mail shall be
conclusively deemed to have been received when the delivery confirmation is
received.  Any notice of change of address shall be deemed received only when
actually received.

COMPLIANCE WITH LAWS.  This Agreement and its continuance hereof is contingent
upon the obtaining and the                                           
continuance of such approvals, consents, governmental and regulatory
authorizations, licenses and permits  as may be required or   deemed necessary
by the Parties, and the Parties shall use commercially reasonable efforts to
obtain and continue same in full force and effect.  Y-Tel shall not use the
Services in any manner or for any purpose, which constitutes a violation of
applicable laws in   any jurisdiction in which the Services are being provided
and shall indemnify EBI against any such unlawful use of the Services. 

13.                SEVERABILITY AND WAIVER.  If any part or any provision of
this Agreement is or becomes illegal, invalid or unenforceable, that part or
provision shall be ineffective to the extent of such invalidity or
unenforceability only, without in any way affecting the validity or
enforceability of the remaining parts of said provision or the remaining
provisions of this Agreement.  No waiver by either Party to any provisions of
this Agreement shall be binding unless made in writing.

14.                RELATIONSHIP OF THE PARTIES.  The relationship between the
Parties shall not be a partnership, joint venture or a merger of their assets or
their fiscal or other liabilities or undertakings.  Neither Party shall have the
right to bind the other Party, except as expressly provided for herein.  This
Agreement is exclusive.  This Agreement shall be deemed to prevent either Party
from entering into an agreement or negotiation of similar kind or nature with
third parties.  All persons employed by either Party in connection with the
Services provided under this Agreement shall be considered employees or agents
of such party only, and shall in no way, either directly or indirectly, be
considered employees or agents of the other Party.

15.                DISPUTES.  In the case of any dispute between the Parties
hereto arising from this Agreement or in connection with any action, proceeding
or counterclaim based on or arising out of, under, or in connection with any
document or instrument executed between the Parties, that has not been resolved
through negotiation between the parties, such dispute shall be settled and
determined through arbitration in accordance with the Rules of Commercial
Arbitration of the United States Arbitration Association. Any arbitration
pursuant to this Agreement or based on or arising out of, under, or in
connection with any document or instrument executed between the Parties, shall
be held in Broward County, and shall be conducted by a single arbitrator. The
written decision of the arbitrator so selected shall be binding, final and
conclusive on the parties. The prevailing party in any arbitration (subject to
the discretion of the arbitrator) shall recover its expenses and costs including
reasonable attorney's fees from the other Party. Notwithstanding the foregoing
or anything contained herein or in any document or instrument executed between
the parties, with respect to billing procedures, failure to contest a charge
within thirty (30) days of the date of the invoice will create an irrefutable
presumption of the correctness of the charge, absent manifest error.

16.                GOVERNING LAW, VENUE AND WAIVER OF JURY TRIAL.  This
Agreement will be governed by and construed in accordance with the Laws of
Broward County, Florida.  Any action regarding the duties and obligations
contained herein will be brought only in Broward County. The parties hereto
hereby knowingly, irrevocably, voluntarily and intentionally waive the right to
trial by jury in any action regarding this Agreement or in connection with any
action, proceeding or counterclaim based on or arising out of, under, or in
connection with any document or instrument executed in connection with this
agreement, or any course of conduct, course of dealing, statements (whether
verbal or written) or action of any party hereto. This release shall be binding
upon and inure to the benefit of the parties, their affiliates and successors.

17.                COUNTERPARTS.  This Agreement may be executed in any number
of counterparts, any one and all of which shall constitute the Agreement of the
parties and each of which shall be deemed an original.

18.                ENTIRE AGREEMENT.  This Agreement, including the relevant
Annexes thereto represents the entire understanding between the Parties in
relation to the matters herein and supersedes all previous agreements whether
oral or written made between the Parties in relation to the subject matter
hereof.  Except as otherwise agreed herein, this Agreement may only be modified
by a writing signed by authorized representatives of both Parties.  The headings
in this Agreement are for convenience of reference and shall not affect its
construction or interpretation.  In the event of any conflict, inconsistency or
ambiguity between the provisions of this Agreement, any Annex and/or the
Tariffs, the interpretation shall be resolved by giving precedence to such
documents in the following descending order:  (a) the Annexes; (b) the
Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate, or
caused this Agreement to be executed in duplicate by a duly authorized officer,
as of the date first above written.

EBI, INC.                                      
                                                              Y-Tel
International, LLC

By:   /s/ Edward Stackpole                                         
                                By:/s/ Steve
Lipman                                           

Name: Edward Stackpole                                           
                                Name: Steve
Lipman                                           

Title: President                                                            
                                Title:
President                                                    


SCHEDULE OF ANNEXES

THIS SCHEDULE OF ANNEXES is subject to the terms and conditions of the VoWLAN
Marketing AGREEMENT entered into between EBI Communications, Inc ("EBI") and
Y-Tel International, LLC  ("Y-Tel") dated      .

ANNEX                                                                                
SERVICE DESCRIPTION                                                   

ANNEX
1                                                                              FEES
AND COMMISSIONS
ANNEX 2                                                             
                INTERNATIONAL RATES


ANNEX 1

Y-Tel agrees to pay a one time Exclusive Marketing Fee of One Hundred Thousand
U.S. Dollars ($100,000).

Payable Five Thousand ($5,000) upon signature and Ninety Thousand U.S.Dollars 
($95,000) within thirty days.

and Three Hundred Thousand shares of Y-Tel stock.

Y-Tel agrees to pay EBI fifty percent (50%) of the gross revenue resulting from
customers using the VoWlan network. Payments will be made on a bi-monthly basis
with cutoff dates on the fifteenth and the end of the month. Payments will be
issued within seven days following the end of each cutoff cycle.

Additionally, Y-Tel agrees to pay EBI fifty percent (50%) of the net revenue
resulting from the sale of all Network Phones.  Net Revenue is defined as Gross
Sales minus the cost of the phones. Payments will be made by the fifteenth day
of the month following the month for which sales were made.

IN WITNESS WHEREOF, the Parties have executed this Annex, or caused this Annex
to be executed by a duly authorized officer, as of the date first above written.

EBI Communications, Inc.                                               
               Y-Tel International, LLC                    

By: _________________________________                                           
By: _________________________________

Name:_______________________________                                            
Name: _______________________________

Title:________________________________                                           
Title: ______________________________


ANNEX 2 –

IN WITNESS WHEREOF, the Parties have executed this Rate Schedule, or caused this
Rate Schedule to be executed by a duly authorized officer, as of the date first
above written.

 EBI Communications, Inc.                                                      
              Y-Tel International, LLC                     

By: _________________________________                                    By:
_________________________________

Name:_______________________________                                     Name:
_______________________________

Title:________________________________                                    Title:
_______________________________